            Case 3:17-cv-01652-SDD-EWD Document 48              10/05/18 Page 1 of 2



JONATHAN SLAUGHTER                                                 CIVIL ACTION NO.

VERSUS                                                             17-1652-SDD-EWD

IMPERIAL FIRE & CASUALTY
INSURANCE COMPANY

                                           APPLIES TO:

      3:18-cv-00310-SDD-EWD          Boyd vs. Imperial Fire & Casualty Insurance Company
      3:18-cv-00392-SDD-EWD          Rougon v. Imperial Fire and Casualty Ins. Co.
      3:18-cv-00388-SDD-EWD          Navarre v Imperial Fire and Casualty Insurance Company
      3:18-cv-00200-SDD-EWD          Bevan v. Imperial Fire and Casualty Insurance Company
      3:18-cv-00158-SDD-EWD          Hunsucker v Imperial Fire and Casualty Insurance Company



                        TELEPHONE CONFERENCE REPORT AND ORDER

           The parties participated in a telephone discovery conference with the undersigned on

October 3, 2018.

           PRESENT:      Jacob Young                        Keith Detweiler
                         Counsel for certain consolidated   Jacqueline C. Crutcher
                         plaintiffs                         Counsel for Imperial Fire & Casualty
                                                            Insurance Company

The issues raised in the Motion for Discovery Conference (the “Motion”), 1 filed by defendant

Imperial Fire & Casualty Insurance Company of the Southeast (“Imperial”) were discussed.

           Counsel for the plaintiffs requested an additional thirty (30) days to supplement the

disclosures required under the Limited Scheduling Order.

           IT IS HEREBY ORDERED that by no later than November 5, 2018, the plaintiffs in the

above-listed cases shall provide any additional supplement to the disclosures required by the

Limited Scheduling Order in these matters.




1
    R. Doc. 41.



CV36aT0:15
         Case 3:17-cv-01652-SDD-EWD Document 48                   10/05/18 Page 2 of 2



       IT IS FURTHER ORDERED that, in the above-listed cases, the time for Imperial to

provide a response to plaintiffs’ settlement demands under Paragraph VIII of the Limited

Scheduling Order is extended to December 5, 2018.

       IT IS FURTHER ORDERED that information and responses to settlement demands

required under this Order shall be provided on a rolling basis.

       Failure to comply with the requirements of this Order may result in sanctions.

       Signed in Baton Rouge, Louisiana, on October 5, 2018.



                                              S
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
